       4:20-cv-03864-SAL          Date Filed 01/13/21         Entry Number 23         Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Clyde Devon Singletary,                                     ) C/A No. 4:20-cv-03864-SAL-TER
                                         Plaintiff,         )
vs.                                                         )
                                                            )               ORDER
Investigator Roger W. Tilton,                               )
Sheriff’s Department Florence County,                       )
Prosecutor Todd S. Tucker,                                  )
Solicitor’s Office Florence County,                         )
Cpl. Maroline Mack,                                         )
Deputy Terry J. Christmas,                                  )
                                         Defendants.        )
___________________________________________

         This is a civil action filed by a former pretrial detainee and a current state prisoner. Therefore,
in the event that a limitations issue arises, Plaintiff shall have the benefit of the holding in Houston
v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the moment of delivery to prison
authorities for forwarding to District Court). Under Local Rule 73.02(B)(2), pretrial proceedings in
this action have been referred to the assigned United States Magistrate Judge.

PAYMENT OF FILING FEE
        Plaintiff was granted in forma pauperis status by prior order. (ECF No. 6). By filing this
case, Plaintiff has incurred a debt to the United States of America in the amount of $350.* See 28
U.S.C. § 1914. This debt is not dischargeable in the event Plaintiff seeks relief under the bankruptcy
provisions of the United States Code. See 11 U.S.C. § 523(a)(17). The Prison Litigation Reform
Act (PLRA) of 1996 permits a prisoner to file a civil action without prepayment of fees or security,
but requires the prisoner “to pay the full amount of the filing fee” as funds are available. See
28 U.S.C. § 1915(a) and (b). As the court has granted Plaintiff permission to proceed in forma
pauperis, the agency having custody of Plaintiff shall collect payments from Plaintiff’s prisoner
trust account in accordance with 28 U.S.C. § 1915(b)(1) and (2), until the full $350 filing fee
is paid.

TO THE CLERK OF COURT:
       This case is subject to dismissal. Therefore, the Clerk of Court shall not issue any
summonses nor shall the Clerk of Court forward this matter to the United States Marshal for service
of process at this time.

        The Clerk of Court shall not enter any change of address submitted by Plaintiff which directs


        *
          Effective May 1, 2013, an administrative fee of $50 was added to the filing fee of $350.
Effective December 1, 2020, the administrative fee was changed to $52. The $52 administrative fee,
however, is not applicable to in forma pauperis cases.
      4:20-cv-03864-SAL           Date Filed 01/13/21        Entry Number 23          Page 2 of 2




that mail be sent to a person other than Plaintiff unless that person is an attorney admitted to practice
before this court who has entered a formal appearance.


TO PLAINTIFF:
         Plaintiff must place the civil action number listed above on any document provided to the
court pursuant to this Order. Any future filings in this case must be sent to ((Post Office Box
2317, Florence, South Carolina 29503) the address below. All documents requiring Plaintiff’s
signature shall be signed with Plaintiff’s full legal name written in Plaintiff’s own handwriting. Pro
se litigants shall not use the “s/typed name” format used in the Electronic Case Filing System. In
all future filings with this court, Plaintiff is directed to use letter-sized (8½ inches by 11 inches)
paper only, to write or type text on one side of a sheet of paper only and not to write or type on both
sides of any sheet of paper. Plaintiff is further instructed not to write to the edge of the paper, but
to maintain one inch margins on the top, bottom, and sides of each paper submitted.

        Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important notice:

        You are ordered to always keep the Clerk of Court advised in writing (Post Office
        Box 2317, Florence, South Carolina 29503) if your address changes for any reason,
        so as to assure that orders or other matters that specify deadlines for you to meet will
        be received by you. If as a result of your failure to comply with this Order, you fail
        to meet a deadline set by this court, your case may be dismissed for violating this
        Order. Therefore, if you have a change of address before this case is ended, you
        must comply with this Order by immediately advising the Clerk of Court in writing
        of such change of address and providing the court with the docket number of all
        pending cases you have filed with this court. Your failure to do so will not be
        excused by the court.


        IT IS SO ORDERED.
                                                          s/Thomas E. Rogers, III
January 13, 2021                                          Thomas E. Rogers, III
Florence, South Carolina                                  United States Magistrate Judge




                                                     2
